FILED
                             NOT FOR PUBLICATION                            DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID LINDON HARPINE,                            No. 09-35910

               Plaintiff - Appellant,            D.C. No. 6:07-cv-01882-TC

  v.
                                                 MEMORANDUM *
IGNACIO DE LAS HERAS, in his
individual capacity as Clinical Director
and JASPAL DHALIWAL, in his own
individual capacity as Medical Director at
the Federal Correctional Institution at
Sheridan, Oregon,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann Aiken, Chief District Judge, Presiding

                                                         **
                           Submitted December 14, 2010

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      David Lindon Harpine, a federal prisoner, appeals pro se from the district

court’s summary judgment in his action under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review summary judgment de novo. Jones v. Blanas, 393 F.3d 918,

926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Harpine’s claims

against defendant De Las Heras because Harpine failed to present evidence

creating a genuine issue of material fact as to whether De Las Heras purposefully

ignored or failed to respond to Harpine’s medical condition. See McGuckin v.

Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other grounds by WMX Techs.,

Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

      The district court properly granted summary judgment on Harpine’s claims

against defendant Dhaliwal because Harpine failed to raise a genuine issue of

material fact as to Dhaliwal’s alleged deliberate indifference. Dhaliwal prescribed

various pain killers and behavior change to treat the condition and referred Harpine

to specialists to evaluate his condition and opine as to the need for further

treatment. That this was not the treatment Harpine desired does not render it “so

outrageous as to amount to no treatment at all.” Shields v. Kunkel, 442 F.3d 409,


                                           2                                    09-35910
409 (9th Cir. 1971); see also Sanchez v. Vild, 891 F.2d 240 (9th Cir. 1989) (“A

difference of opinion does not amount to a deliberate indifference to . . . serious

medical needs.”).

      Harpine’s motion for reconsideration is denied. His motion for judicial

notice is granted but his motion for an order is denied as unnecessary.

      Harpine’s remaining contentions are not persuasive.

      AFFIRMED.




                                           3                                    09-35910